Citation Nr: 0126465	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Timeliness of appeal on issue of the rate of compensation 
payable for the month of July 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2001, the veteran testified at a 
videoconference hearing held at the RO before the undersigned 
Acting Board Member.

A preliminary review of the record shows that a Statement of 
the Case (SOC) was issued in February 1997 on the following 
issues: entitlement to a temporary total rating (TTR) for 
convalescence under 38 C.F.R. § 4.30 beyond July 31, 1996 and 
entitlement to a rating in excess of 40 percent for a right 
eye condition post enucleation. The veteran did not file, nor 
does he claim to have filed, a timely substantive appeal with 
regard to those issues, which are, therefore, not before the 
Board.  See 38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  On December 18, 1996, the RO notified the veteran that he 
was granted a temporary total rating for July 1996 due to 
convalescence under 38 C.F.R. § 4.30.

2.  On March 18, 1997, the RO received a Notice of 
Disagreement (NOD); the RO furnished the veteran with a SOC 
in July 1997.

3.  The veteran filed a substantive appeal in November 1999, 
more than 1 year after notice of the December 1996 decision 
and more than 60 days after being furnished the SOC.



CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
issue of the rate of compensation payable for the month of 
July 1996.  U.S.C.A. §§ 5103A, 5107, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200. 20.302 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of this claim as the RO has 
complied with the notice provisions of the VCAA.  The RO 
specifically notified him of the requirements needed for a 
timely filed substantive appeal.  The veteran has not 
identified any additional relevant evidence to be obtained 
and considered by VA.  Indeed, the issue under consideration 
by the Board, the timeliness of an appeal, is to be decided 
on the basis of the procedural and evidentiary record as it 
existed before the filing of a substantive appeal from a 
determination by the agency of original jurisdiction.  
Moreover, the veteran has been permitted an opportunity to 
present argument on the issue of the timeliness of his 
appeal, including testifying at an August 2001 
videoconference hearing.  Further, all of the relevant 
evidence was considered.  U.S.C.A. § 5103A (West Supp. 2001).  
As such, there has been no prejudice to the veteran that 
would warrant a remand, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Questions as to timeliness of a substantive appeal shall be 
determined by the Board, and it may dismiss any appeal, which 
fails to make specific allegations of error of fact or law in 
the determination being appealed.  See 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.101(c) (2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (jurisdiction matters: VA must 
address threshold jurisdictional issues).

Under applicable criteria, an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).  By regulation, this substantive appeal must 
consist of either a VA Form 9, or correspondence containing 
the necessary information, that is, specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to perfect an appeal.  38 C.F.R. 
§ 20.202.

Under 38 U.S.C.A § 7105(d)(3) and 38 C.F.R. § 20.302(b), 
after an appellant receives the SOC, he must file a 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the 1-year period from the 
date the notification of the decision was mailed, whichever 
period ends later.  38 C.F.R. 
§ 20.202.  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.303.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302(a), (b).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. 
§ 20.302(b).  

In this case, the veteran was assigned a 40 percent rating 
for his service-connected right eye condition in a September 
1996 RO decision.  That same month the veteran's 
representative sent a statement indicating that the veteran 
alleged that the VA owed him more money.  An audit of the 
amounts paid to the veteran was sent on October 21, 1996.  In 
response, the veteran sent a letter stating that he was 
entitled to a 100 percent rating since he had been 
hospitalized for an extended period of time for his right eye 
condition, which the RO construed as an informal claim for a 
TTR under 38 C.F.R. § 4.30.  Later, on December 18, 1996, the 
RO notified the veteran of the rating decision granting a TTR 
for convalescence under 38 C.F.R. § 4.30.  On January 16, 
1997, the RO received a statement from the veteran, 
contending that VA owed him more money.  In a January 27, 
1997 response, the RO explained to the veteran how his 
benefits were paid.  On March 18, 1997, the veteran's timely 
NOD as to amount of compensation paid to him for the month of 
July 1996 was received by the RO, and, on July 16, 1997, the 
RO issued a SOC, along with a letter explaining his appellate 
rights and responsibilities.  However, the veteran did not 
file correspondence containing the necessary information to 
constitute a substantive appeal with regard to the amount of 
compensation for July 1996 until November 8, 1999, when the 
VA Form 9 was received by the RO.  This submission by the 
veteran apparently was filed in response to an October 1999 
letter from the RO, indicating that he had failed to submit a 
timely appeal following a status inquiry received from the 
veteran in September 1999.  The uncontroverted evidence shows 
that the veteran's substantive appeal was received by the RO 
more than ten months and 21 days after expiration of the 
appeal period (that is, one-year following notification of 
the December 1996 rating decision) and that the veteran 
testified at the August 2001 videoconference hearing that he 
knew it was late.  

(As explained at the hearing, the veteran mistakenly thought 
that, when the RO granted him a TTR (100 percent rating) for 
the month of July 1996, he was entitled to receive payment 
for a separate 40 percent rating and a separate 100 percent 
rating, instead of payments totaling 100 percent.  As the 
veteran had already been paid for the 40 percent rating, the 
subsequent amount due him for the TTR granted for July 1996 
was the difference between the 100 percent rate owed under 
the TTR and the 40 percent rate he had already been paid, not 
a payment for 100 percent plus a payment for 40 percent, as 
alleged by the veteran.)

The Board also notes that an extension of the 60-day period 
for filing a substantive appeal may be granted for good 
cause, but must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. 
§ 20.303.  Review of the claims file does not disclose that 
the veteran filed a request for such an extension of time 
within the applicable time period, nor does he contend that 
he did.

Because the November 8, 1999 substantive appeal to the amount 
of compensation for July 1996 was not filed by the veteran 
within one year of the December 18, 1996, the Board must find 
that the veteran's substantive appeal was not timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Where a veteran files a timely NOD, but fails to timely file 
a substantive appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the appeal.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).



ORDER

A timely substantive appeal not having been filed, the appeal 
is dismissed.




		
	James A. Frost
	Acting Member, Board of Veterans' Appeals



 

